PHILLIPS, Judge.
Though defendants’ appeal is from a decision of the Full Commission, the theme mostly advanced in their brief is that the findings of fact made by the Deputy Commissioner should have been adopted and confirmed by the Full Commission. But since the Full Commission can reject, modify, or adopt a Deputy Commissioner’s findings as they see fit, Watkins v. City of Wilmington, 290 N.C. 276, 225 S.E. 2d 577 (1976), our only task is to determine whether the findings of fact that the Full Commission made are erroneous. That other findings could have been made from the evidence presented is irrelevant. Searcy v. Branson, 253 N.C. 64, 116 S.E. 2d 175 (1960).
The only exceptions to the decision and award of the Full Commission that appellants have brought forward for our consideration, other than formal exceptions unsupported by either argument or authorities, are to the following findings:
*315[PJlaintiff s normal work routine was interrupted, introducing “unusual conditions likely to result in unexpected consequences.”
Plaintiffs normal work routine was a “graytender” working with machines which print cloth.
His regular job did not entail the heavy lifting required of him in the “jack room,” where he suffered his back injury while filling in for an absent employee.
[T]he mantle plaintiff and the “jack room” operator were lifting when the injury occurred was heavier than usual.
Since these findings are amply supported by the evidence previously recited, the exceptions must be and are overruled. Cole v. Guilford County, 259 N.C. 724, 131 S.E. 2d 308 (1963).
When one is injured while performing his customary duties in the usual way, it is not an accident under G.S. 97-2(6). Turner v. Burke Hosiery Mills, 251 N.C. 325, 111 S.E. 2d 185 (1959). But performing another’s regular job and lifting an unusually large and heavy object even for that job, as occurred here, is not the same thing as performing one’s own customary duties in the usual way. In Gladson v. Piedmont Stores, 57 N.C. App. 579, 292 S.E. 2d 18, disc. rev. denied, 306 N.C. 556, 294 S.E. 2d 370 (1982), where an employee lifted a crate heavier than usual, it was held that there was an interruption of plaintiffs regular work routine and she was thus injured by accident arising out of and in the course of her employment. “The elements of an ‘accident’ are the interruption of the routine of work and the introduction thereby of unusual conditions likely to result in unexpected consequences.” (Citations omitted.) Porter v. Shelby Knit, Inc., 46 N.C. App. 22, 26, 264 S.E. 2d 360, 363 (1980).
No error therein having been shown, the decision and award appealed from is therefore affirmed.
Affirmed.
Judges WHICHARD and JOHNSON concur.